DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 04/01/2022.Claims 2,4,and 16-1 have been cancelled by the applicant.  Claims 1,3, 5-15, and 18-20  are pending and an action on the merits is as follows.	
Title amended by the previous objection is withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/01/202 with respect to claims 1 and 14 have been fully considered and are persuasive.  The applicant amended claim 1 in a manner that overcame the prior art and sufficiently distinguished the invention. The rejections of claims 1,3, 5-15, and 18-20  are hereby withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with remarks filed 04/01/2022.
The application has been amended as follows: --delete the current title and replace with “DISPLAY DEVICE AND BACKLIGHT MODULE”.

Allowable Subject Matter
Claims 1,3, 5-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 14,  the prior art of record fails to teach or suggest the combination of limitations set forth in claims 1 and 14; specifically, the prior art fails to teach or suggest  backlight module /display device “wherein the limit structure comprises: a stopper, disposed on an inner surface of the peripheral plate, wherein an end of the light bar abuts against the stopper such that the light
bar is blocked by the stopper in the circumferential direction of the peripheral plate,
 wherein the stopper is provided with a buckle at a position corresponding to the light bar,
and the light bar is provided with a groove at a position corresponding to the buckle, and the
buckle is engaged with the groove, or the stopper is provided with a groove at a position corresponding to the light bar, and the light bar is provided with a buckle at a position corresponding to the groove, the buckle is engaged with the groove” in combination with other features of the present claimed invention.
Regarding claims 3, 5-13 and 15, 18-20  these claims are allowable for the reasons given for claim 1 and 14 respectively and because of their dependency status on these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879